Citation Nr: 0333945	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
restrictive airway disease and bilateral pulmonary infiltrate 
due to fungus disease, inactive.  

2.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969 and from July 1971 to January 1973.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
post-traumatic stress disorder.  Following additional 
development of the evidence, a rating decision dated in 
December 2002 granted service connection for post-traumatic 
stress disorder, effective from June 17, 1997.  

Additional evidence was received in March 2003 following 
issuance of the most recent supplemental statement of the 
case in this matter.  However, this evidence was either 
duplicative of evidence already of record or was irrelevant 
to the issues that remain in appellate status.  The issue of 
entitlement to an evaluation in excess of 10 percent for 
psoriasis is addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the claim for an increased evaluation for the service-
connected respiratory disorder.  

2.  The service-connected respiratory disorder is manifested 
by a Forced Expiratory Volume in one second that is no more 
than 78 percent of the predicted value on pulmonary function 
tests and by old granulomatous disease visualized on chest X-
rays.  The service-connected disorder is otherwise 
asymptomatic.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
restrictive airway disease and bilateral pulmonary infiltrate 
due to fungus disease, inactive, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.97, 
Diagnostic Code 6845 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increased 
evaluation for service-connected respiratory disability and 
of his and VA's respective obligations to obtain different 
types of evidence.  Identified relevant medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

The record shows that the veteran was seen at sick call in 
July 1968 during his first tour of active duty for complaints 
of left anterior chest pain of two to three weeks' duration 
that was aggravated by deep breathing.  A chest X-ray 
revealed bilateral pulmonary infiltrates.  He was then 
hospitalized, and chest X-rays confirmed the presence of 
bilateral pulmonary infiltrates.  Cultures failed to identify 
the organism causing the infiltrate.  An open lung biopsy in 
September 1968 revealed a caseating granuloma of the lung of 
undetermined etiology.  The specimen contained multiple small 
yeast-like organisms thought to represent fungus infection.  
The pertinent diagnosis on discharge from a service hospital 
in December 1968 was bilateral pulmonary infiltrates due to 
fungus disease with caseating granuloma, exact etiology 
unknown.  Following the proceedings of a Physical Evaluation 
Board, the veteran was placed on the Temporary Disability 
Retired List (TDRL).  

The veteran's lungs were clear to percussion and auscultation 
when he was examined by VA in April 1969.  There was no 
dyspnea, spontaneous cough or expectoration during the 
examination.  Chest X-rays visualized nodular densities in 
both lung fields.  The diagnosis entered in service was 
confirmed.  

A rating decision dated in May 1969 granted service 
connection for bilateral pulmonary infiltrates due to fungus 
disease and evaluated the disorder as 70 percent disabling 
under Diagnostic Code 6808, effective from separation.  

In July 1971, the veteran was removed from the TDRL, having 
been found fit for duty.  

Following the veteran's second tour of active duty, he 
underwent a VA examination that culminated in an impression 
of unspecified pulmonary mycosis that was thought to be 
stable.  The examiner doubted the presence of any 
demonstrable disability.  Accordingly, a rating decision 
dated in March 1973 reduced the veteran's evaluation to 
noncompensably disabling, effective from separation from his 
second period of active duty.  

The noncompensable evaluation was thereafter continued.  In 
the rating decision from which this appeal was taken, the RO 
granted service connection for mild restrictive airway 
disease due to bilateral pulmonary infiltrate due to fungus 
disease, inactive.  The RO assigned a 10 percent evaluation 
for the restrictive airway disease, effective from the date 
of receipt of the veteran's reopened claim in June 1997.  The 
noncompensable rating for bilateral pulmonary infiltrate due 
to fungus disease was undisturbed.  However, the rating 
decision of December 2002 reclassified the respiratory 
disability as restrictive airway disease and bilateral 
pulmonary infiltrate due to fungus disease, inactive, which 
was rated as 10 percent disabling from June 17, 1997.  

The RO has rated the service-connected respiratory disorder 
under diagnostic codes 6808 and 6845.  Diagnostic Code 6808, 
which provided for the evaluation of unspecified mycosis of 
the lung, was deleted by the amendment to the rating schedule 
for the evaluation of respiratory disability that became 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720 (Sept. 
5, 1996).  The rating schedule now contains a general rating 
formula for evaluating mycotic lung disease following 
Diagnostic Code 6839, mucormycosis.  That formula provides 
for percentage ratings as follows:  

Chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or 
massive hemoptysis...100

Chronic pulmonary mycosis requiring 
suppressive therapy with no more than 
minimal symptoms such as occasional minor 
hemoptysis or productive cough...50

Chronic pulmonary mycosis with minimal 
symptoms such as occasional minor 
hemoptysis or productive 
cough.......................................................30

Healed and inactive mycotic lesions, 
asymptomatic..0

38 C.F.R. § 4.97, following Diagnostic Code 6839.  

The fungus disease that apparently caused the pulmonary 
infiltrate has long been deemed to be inactive.  On VA 
examination of the respiratory system in September 1998, the 
veteran was described as a well-developed, well-nourished 
male in no acute distress.  The examiner, who reviewed the 
claims file, noted that he had been diagnosed in service with 
some type of fungal lesion and that throughout the years, he 
had had some scarring and nodularity compatible with a 
history of fungal disease.  However, his lungs were clear to 
auscultation.  He had full excursion of the lungs, which were 
nontender to percussion.  No anticoagulation therapy, 
tracheostomy or antimicrobial therapy was necessary or being 
given.  There was no history of lung disease (other than the 
fungal infection noted in service) or pulmonary embolus.  The 
pertinent diagnosis was status post fungiform lung lesion.  

The evidence of record shows that the fungal infection 
identified as the cause of the pulmonary infiltrate is 
asymptomatic.  There is no showing of even minimal symptoms 
such as occasional minor hemoptysis or productive cough 
attributable to the service-connected respiratory disorder.  
When seen at a VA outpatient clinic in July 1998, the 
examiner felt that a chronic cough was probably secondary to 
gastroesophageal reflux disease (GERD).  

It is also notable that the complaints and findings on VA 
examination in September 1997 were essentially consistent 
with those noted on examination a year later.  The veteran 
complained of shortness of breath on exertion and indicated 
that he could easily walk two to three blocks on flat ground.  
However, he quickly became short of breath on walking up hill 
or climbing stairs.  He had no cough or sputum production.  
He was five feet, nine inches tall and weighed 178 pounds.  
His general condition was good.  His blood pressure was 
124/90, and his respiratory rate was 20.  There was no 
clubbing, adenopathy or edema of the legs.  There was normal 
vesicular breathing on auscultation without any adventitious 
sounds.  The heart was within normal limits on examination.  
Chest X-rays reportedly showed a 1 x 1-centimeter healed 
granuloma in the right middle "zone" and a small healed 
calcified granuloma in the right lower "zone" and left 
lower "zone".  The right costophrenic angle was obliterated 
due to pleural thickening, which was possibly due to pleural 
adhesions from the old right lung biopsy.  Other than mild 
restrictive airway disease, however, there were no abnormal 
findings.  There is therefore no basis for a compensable 
evaluation based on the rating formula for mycotic lung 
disease.  

The RO has rated the service-connected respiratory disorder 
by analogy to chronic pleural effusion or fibrosis under 
Diagnostic Code 6845.  See 38 C.F.R. § 4.20.  The 10 percent 
evaluation currently assigned was based on the General Rating 
Formula for Restrictive Lung Disease.  That formula provides 
as follows:  
A 100 percent evaluation is warranted for 
restrictive lung disease when FEV-1 is 
less than 40 percent of the predicted 
value; or the ratio of Forced Expiratory 
Volume in one second (FEV-1) to Forced 
Vital Capacity (FVC) is less than 40 
percent; or the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) is less than 40 
percent of predicted; or there is a 
maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); or 
cor pulmonale (right heart failure); or 
right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) 
of acute respiratory failure; or 
outpatient oxygen therapy is required.  

A 60 percent evaluation is warranted when 
FEV-1 is 40 to 55 percent of predicted; 
or FEV-1/FVC is 40 to 55 percent; or DLCO 
(SB) is 40 to 55 percent of predicted; or 
there is a maximum oxygen consumption of 
15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

A 30 percent evaluation is for 
application when FEV-1 is 56 to 70 
percent of predicted; or FEV-1/FVC is 56 
to 70 percent; or DLCO (SB) is 56 to 65 
percent of predicted.  

A 10 percent evaluation is warranted when 
FEV-1 is 71 to 80 percent of predicted; 
or FEV-1/FVC is 71 to 80 percent; or DLCO 
(SB) is 66 to 80 percent of predicted.  

Or rate the primary disorder.  

38 C.F.R. § 4.97, following Diagnostic Code 6845.  

When the veteran was examined in September 1998, he 
complained of becoming fatigued and short of breath, which he 
described as being unable to get a full breath.  He said that 
he was conscious of having to breathe and indicated that mild 
exercise was taxing to him.  He reported that even taking a 
short walk precipitated shortness of breath.  It was reported 
that he had been diagnosed with sleep apnea and that he used 
a C-PAP (continuous positive airway pressure) machine, which 
helped him sleep.  On examination, however, his heart had a 
normal sinus rhythm, and there was no history of pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  An electrocardiogram was 
abnormal but was not shown to correlate with the findings 
necessary for an increased rating under the formula for 
rating restrictive lung disease.  

When seen at the VA outpatient clinic in December 1998, it 
was reported that a chest X-ray in December 1998 showed old 
granulomatous disease but no acute cardiopulmonary disease.  
Clinical examination of the heart and lungs was unremarkable.  

The results of pulmonary function tests reported on VA 
examination in September 1997 revealed an FEV-1 of 78 percent 
of predicted and an FEV-1/FVC of 81 percent.  It was reported 
that oxygen saturation was 96 percent and that the results 
indicated mild restrictive disease.  Evidently, the 10 
percent rating assigned under Diagnostic Code 6845 was 
predicated on the FEV-1 value.  Pulmonary function testing 
conducted in conjunction with the September 1998 VA 
examination showed an FEV-1 of 95 percent of predicted and a 
ratio of FEV-1 to FVC of 106 percent.  Although diagnoses 
included chronic exertional shortness of breath, the 
pulmonary function tests were felt to be within normal 
limits.  The evidence of record does not otherwise reveal 
findings that would support a rating in excess of that 
currently assigned.  

Under the provisions of 38 C.F.R. § 4.96(a) (2003), an 
evaluation under Diagnostic Code 6839 (for mycotic lung 
disease) may not be combined with an evaluation under 
Diagnostic Code 6845 (for restrictive lung disease).  Rather, 
a single rating is to be assigned under the diagnostic code 
that reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  As the fungal 
infection is inactive and pulmonary infiltrates are not 
visualized on X-ray examination, the predominant disability 
in this case is the restrictive lung disease.  Because the 
mycotic lung disease is asymptomatic, there is no basis for 
elevation of the rating.  There is, moreover, no basis for a 
rating in excess of 10 percent by rating the primary disorder 
because residuals of the right lung thoracotomy, which may 
have led to pleural adhesions causing the restrictive airway 
disease, are essentially asymptomatic.  To the extent that 
the veteran experiences occasional tenderness and tingling as 
a consequence of the thoracotomy, the Board concludes that a 
rating in excess of 10 percent would not be assignable.  As 
an alternative rating would not yield an evaluation higher 
than that currently assigned, an alternative rating is not 
for application.  

The Board therefore concludes that an evaluation in excess of 
10 percent for the service-connected respiratory disability 
is not warranted.  The evidence is not so evenly balanced as 
to raise doubt concerning any material issue.  38 U.S.C.A.
§ 5107(b).  


ORDER

An increased evaluation for restrictive airway disease and 
bilateral pulmonary infiltrate due to fungus disease, 
inactive, is denied.  


REMAND

A rating decision dated in April 1975 granted service 
connection for psoriasis and evaluated the skin disorder as 
10 percent disabling under Diagnostic Code 7816, effective 
from the previous January.  The 10 percent rating was 
thereafter continued.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders, including psoriasis under 
Diagnostic Code 7816, were changed, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Before 
August 30, 2002, psoriasis was rated as for eczema under 
Diagnostic Code 7806.  The change to the rating schedule that 
became effective on August 30, 2002, however, added specific 
rating criteria to Diagnostic Code 7816 itself.  These 
criteria are much more specific than the criteria set forth 
under Diagnostic Code 7806 previously in effect and involve 
an estimation of the actual percentage of the entire body 
area or exposed areas affected by the psoriasis.  67 Fed. 
Reg. 49,590, 49,597 (July 31, 2002) (now codified at 38 
C.F.R. § 4.118, Diagnostic Code 7816 (2003)).  Under Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

Psoriasis may also be rated on the basis of disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(diagnostic codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7816.  

The Board notes that the veteran has not undergone a VA skin 
examination since September 1998.  There are therefore no 
current findings that are sufficiently specific to render an 
evaluation under the new criteria feasible.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to any 
pending claim.  The RO should inform the 
veteran that any evidence and information 
submitted by him in response to VA's 
request must be received within one year 
of the date of the letter and that the 
veteran should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psoriasis since September 1998.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  

3.  Thereafter, the veteran should be 
afforded a VA dermatology examination to 
determine the current severity of his 
service-connected psoriasis.  All 
indicated studies should be performed, 
and all current manifestations should be 
described in detail, to include the 
percentage of the entire body or exposed 
areas affected by the psoriasis.  The 
examiner should also specifically 
describe any treatment the veteran has 
received for his service-connected 
psoriasis during the previous 12 months, 
to include topical therapy or systemic 
therapy with corticosteroids or other 
immunosuppressive drugs.  The claims file 
should be made available to the examiner 
for review before the examination.  A 
copy of this remand should also be 
provided to the examiner.  

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
an increased rating for psoriasis, taking 
into account the changes to the rating 
schedule for evaluating skin disabilities 
that became effective on August 30, 2002.  
If the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



